PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/086,231
Filing Date: 18 Sep 2018
Appellant(s): Board of Regents, The University of Texas System et al.



__________________
Louis C. Frank
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on July 26, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Declaration under 37 CFR 1.132 filed on 7/26/2022 is insufficient to overcome the rejection of claims 1 – 6, 8 – 18, and 20 – 22 based upon U.S.C. 103 as set forth in the last Office action because:  
(i) Tokura (US 2013/0026376 A1; hereinafter “Tokura”), which is the primary reference, explicitly discloses “vapor deposition” in paragraph [0031] which is a widely known procedure in thin film technologies for producing thin films as evidenced by the Wikipedia page 1 (3rd para) supplied by the Appellant. Additionally, Tokura includes a teaching of MOS transistor 143 disclosed in paragraph [0045] but is silent as to this MOS transistor being fabricated by a thin film technology. However, it was well known in the related art that a MOS transistor is fabricated with the process that starts with the oxidation of silicon substrate in which a relative thick silicon dioxide layer called as field oxide is created on the surface of the substrate. Then the field oxide is selectively etched to expose the silicon surface on which the MOS transistor will be created. This process was also widely used in the thin film technology. In addition, in paragraph [0032] of Tokura discloses a two-dimensional photodiode array 12 that serves as a photoelectric conversion device and has a plurality of photodiodes as a plurality of photoelectric regions arrayed two dimensionally such as in M rows and N columns. These photoelectric regions are, typically in the art, fabricated by forming a very thin high impurity layer of semiconductor material (typically silicon) grown on a heavily doped substrate of the same material and this procedure belongs to thin film technology.
(ii) More importantly, the rejection relied upon Tokura as being modified by Tonami (JP 2001 – 320035; hereinafter “Tonami”).  Tonami explicitly teaches an array of TFT (thin film transistor) 32 functioning as a switch in Fig. 7 and disclosed in paragraph [0005].
(iii) In view of at least the teachings of Tonami, it would have been obvious to modify the teaching of Tokura in order to fabricate a reset switch by a well-known thin film technology. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results or simple substitution of one known, equivalent element for another to obtain predictable results. At least evidenced by Tonami, fabricating a reset switch using thin film technology was readily available and therefore applying a known technique in fabricating MOS transistor would have been obvious or MOS transistor in Tokura would have been replaced by TFTs taught by Tonami as a substitution of art-recognized equivalent transistors to perform the same switch function.
In response to the argument presented on p. 5 of the Appeal Brief (hereunder Brief) [regarding “A. Claim 8 is objected to for informality and also rejected under 35. U.S.C. 112(b)], it is noted that the Appellant agrees that the objection and rejection under the 112(b) is proper.
In response to the argument “B.” presented on p. 5 – 7 of the Brief (regarding “the array of the detectors are implemented using a thin film technology, and the integrated circuit is implemented using the film technology”), as discussed above in response to the Declaration, Tokura explicitly discloses “vapor deposition” in paragraph [0031] which is a widely known procedure in thin film technologies for producing thin film and teaches a MOS transistor. Moreover, Tokura was modified by Tonami in the rejection where Tonami teaches an array of TFTs. It was pointed out that it would have been obvious to fabricate desired switches by a thin film technology as taught by Tonami. Also, it would have been obvious to replace a reset switch (MOS transistors in Tokura) with TFTs of Tonami which functions as a reset switch. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, which is presented on p. 8 of the Brief (regarding “hindsight reconstruction”), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Reset switches fabricated in MOS transistors in Tokura and in TFT in Tonami were readily available in the art. Therefore, this rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
In response to the argument presented on p. 9 of the Brief (regarding “C. Claims 2, 12, 21, and 22…. has not established a prima facie case of obviousness”), see the response previously discussed above with respect to “B.”.
In response to the argument presented on p. 10 of the Brief (regarding “D. Claims 3 and 13…. has not established a prima facie case of obviousness”), see the Examiner’s response previously discussed above with respect to “B.”.
In response to the argument presented on p. 10 of the Brief (regarding “D. Claims 3 and 13…. has not established a prima facie case of obviousness”), see the Examiner’s response previously discussed above with respect to “B.”.
In response to the argument presented on p. 10 of the Brief (regarding “E. Claims 5 and 16…. has not established a prima facie case of obviousness”), see the Examiner’s response previously discussed above with respect to “B.”.
In response to the argument presented on p. 11 of the Brief (regarding “D. Claims 6 and 17…. has not established a prima facie case of obviousness”), see the Examiner’s response previously discussed above with respect to “B.”.
In response to the argument presented on p. 11 of the Brief (regarding “G. Claims 8 and 20…. has not established a prima facie case of obviousness”), see the Examiner’s response previously discussed above with respect to “B.”.
In response to the argument presented on p. 12 of the Brief (regarding “H. Claim 15…. has not established a prima facie case of obviousness”), see the Examiner’s response previously discussed above with respect to “B.”.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
Conferees:
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884               

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.